DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Response to Arguments
Applicant's arguments filed 12/21/2020 (hereinafter “Remarks”) have been fully considered as follows:
Regarding independent claim 1, Applicant asserts that the Yang-Hayakawa combination does not teach the claim because ‘…neither references provides an “attention” to the driver to indicating a movement in what was an empty parking space when the top view image was generated. That is, the pending claims, generate the top 
As best understood, the language does not disclose bringing attention to an empty parking space when the space is no longer vacant. Particularly, for broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the specification provides “…on the basis of the movement around the empty parking space located behind the vehicle sensed by the sensor 50, an icon 810 indicating the attention to the corresponding empty parking space in the combined top view image of the entire parking space.” PGPUB, ¶ [0085]. The purpose appears to be that “The empty parking space in which the icon 810 is displayed is a space requiring confirmation by the driver.” PGPUB, ¶ [0088]. That is, it appears that the claim’s icon is meant to help the driver be aware of an empty space to park his or her vehicle.
Turning to the prior art, Yang-Hayakawa teaches a sensor configured to sense a movement around an empty parking space (Yang, ¶ [0008], ultrasonic sensor. Hayakawa, ¶ [0033], cameras and ranging device which may be a radar device, such as a millimeter-wave radar, laser radar and ultrasonic radar, or a sonar). Then, Yang-Hayakawa teaches displaying the available parking spaces Me and the recommended parking space Mr on the display 21 (Kayakawa, Fig. 4C, ¶ [0098]). Fig. 4C shows a top view of the parking lot with “icons” such as Me and Mr to indicate an attention to the empty parking space.
Therefore, the claim remain rejected at least for the above reasons. The same rationale applies to treatment of independent claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 10, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YANG (U.S. Pat. App. Pub. No. US 20170043808 A1; hereinafter "Yang"), and further in view of Hayakawa (U.S. Pat. App. Pub. No. US 20200062242 A1).

	Regarding claim 1, Yang teaches an apparatus for providing a top view image of a parking space, the apparatus comprising: 
a sensor configured to sense a movement around an empty parking space (Yang, ¶ [0008], ultrasonic sensor. For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the specification provides that a movement sensor maybe “one of an ultrasonic sensor, a rear camera, and a radar.” PGPUB, ¶ [0015].);
a top view image generating device configured to generate the top view image of the parking space (Yang, Fig. ¶ [0023], parking assist apparatus; ¶ [0038], generating virtual parking slot map; see Fig. 6 for an example of the map that is top view); 
a display configured to display the top view image generated by the top view image generating device (Yang, ¶ [0057], HMI 150 displaying the parking slot map on the screen); and 
a controller configured to capture the top view image displayed by the display and connect the top view image previously captured to a current top view image generated by the top view image generating device to generate a combined top view image of an entire parking space (Yang, Figs. 6 and 7, ¶ [0072], Thereafter, the controller 180 senses an end portion C (i.e., current top view) of the parking zone in which the self-vehicle is located using the camera 130 and updates the parking slot map by reflecting the sensed end portion C of the parking zone to the parking slot map. That is, Yang generates a virtual parking slot map (i.e., previously captured) in ¶ [0071] and then combines it with a current view having end portion C.),
wherein the controller is configured to control the display such that the generated combined top view image of the entire parking space is displayed in response to a request of a user Yang, ¶ [0034], generating data in response to input (i.e., request) from user),

For additional teaching of the prior art, Hayakawa also teaches: 
a sensor configured to sense a movement around an empty parking space (Hayakawa, ¶ [0033], cameras and ranging device which may be a radar device, such as a millimeter-wave radar, laser radar and ultrasonic radar, or a sonar);
a top view image generating device configured to generate the top view image of the parking space (Hayakawa, ¶ [0036], image processing device 2 to generate an overhead image); and
wherein the controller is configured to control the display such that an icon of indicating an attention to the empty parking space in which the movement is sensed by the sensor is further displayed on the combined top view image of the entire parking space (Hayakawa, Fig. 4C, ¶ [0098], the control device 10 displays the available parking spaces Me and the recommended parking space Mr (i.e., icon bringing attention to empty parking space PL5) on the display 21.).
Yang and Hayakawa (hereinafter "Yang-Hayakawa") are analogous because they are directed at vehicle parking detection. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to better provide parking assistance. Hayakawa, Abstract. 

	Regarding claim 5, Yang-Hayakawa teaches the apparatus of claim 3, wherein the sensor includes at least one of an ultrasonic sensor, a rear camera, and a radar (see treatment of claim 1).

	Regarding claim 6, Yang-Hayakawa teaches the apparatus of claim 1, wherein the controller is configured to store the captured top view image in storage (Yang, ¶ [0040], storing the generated parking slot map in a memory).

	Regarding claim 9, Yang-Hayakawa teaches the apparatus of claim 1, wherein the controller is configured to generate the combined top view image of the entire parking space having a preset length (Yang, ¶ [0039], detecting end portion (e.g., a wall, a road, or the like) of the parking zone; ¶ [0049], controller recognizes (detects) an end portion E of the parking zone using the camera 130 and updates the parking slot map by reflecting the end portion E of the parking zone to a pre-generated (i.e., preset) parking slot map. That is, a pre-generated parking slot map is understood to have a preset length. Furthermore, regarding “the entire parking space having a preset length,” parking spaces are generally predefined rather than unlimited.).

	Regarding claim 10, see treatment of claim 1.

	Regarding claim 13, see treatment of claim 5.
	
	Regarding claim 14, see treatment of claim 6.
	
	Regarding claim 17, see treatment of claim 9.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Hayakawa, and further in view of BETTGER et al. (U.S. Pat. App. Pub. No. US 20200108824 A1; hereinafter "Bettger").

	Regarding claim 7, Yang-Hayakawa teaches the apparatus of claim 6.
Yang-Hayakawa does not expressly teach, but Bettger teaches wherein the controller is configured to determine that the top view image stored in the storage is invalid when a lifetime of the top view image stored in the storage exceeds a threshold time, and delete the top view image (Bettger, Fig. 6, ¶ [0063], the controller determining whether it is a wakeup time (i.e., lifetime exceeded/invalid); ¶ [0064], then the controller generates a new current parking map. That is, the parking map generated in step 608 is no longer valid and is replaced/deleted.).
Yang-Hayakawa and Bettger (hereinafter "Yang-Hayakawa-Bettger") are analogous because they are directed at parking assistance. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to better identify parking characteristics of the current parking location of the vehicle. Bettger, ¶ [0056].

	Regarding claim 8, Yang-Hayakawa-Bettger teaches the apparatus of claim 7, wherein the controller is configured to generate the combined top view image of the entire parking space by sequentially connecting previous top view images stored in the storage based on the current top view image generated by the top view image generating device (Yang, Figs. 6 and 7, ¶ [0072], Thereafter, the controller 180 senses an end portion C (i.e., current top view) of the parking zone in which the self-vehicle is located using the camera 130 and updates the parking slot map by reflecting the sensed end portion C of the parking zone to the parking slot map. That is, Yang generates a virtual parking slot map (i.e., previously captured) in ¶ [0071] and then sequentially combine it with a current view having end portion C.).

	Regarding claim 15, see treatment of claim 7.
	
	Regarding claim 16, see treatment of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619